Exhibit 10.11

PerkinElmer, Inc.

Performance Incentive Plan (Executive Officer)

(as approved on December 8, 2008)

1. PURPOSE

1.1 The Performance Incentive Plan (“Plan”) provides senior and other key
leaders with an opportunity to earn annual cash bonus awards based on the
achievement of financial and non-financial objectives. This document governs the
policy and administration of the Performance Incentive Plan for PerkinElmer’s
executive officers.

2. PARTICIPATION

2.1 The Compensation and Benefits Committee of the Board of Directors (“the
Committee”) has the sole discretion to approve executive officer participation
in the Performance Incentive Plan and the target award assigned to each
executive officer.

3. PERFORMANCE PERIOD

3.1 A Plan year begins on the first day of the fiscal year and ends on the last
day of the same fiscal year. The Plan year may consist of one or more
performance periods as determined by the Committee.

4. TARGET AWARDS

4.1 Before the earlier of (i) 90 days after the commencement of the performance
period or (ii) the expiration of 25% of the performance period (the
“Determination Period”), the Committee will establish in writing a target award
for each executive officer which will be expressed as a percentage of base
salary.

4.2 A Participant’s target award is calculated as his or her base salary for the
performance period (as established at the start of the performance period) times
his or her target percentage as defined in section 4.1. The target award is the
award for the performance period if pre-set financial measures are achieved.

5. FINANCIAL MEASURES

5.1 Before the expiration of the Determination Period, the Committee will
establish in writing financial measures. The financial measures and weightings
are described in Attachment A, as determined from time to time. The Committee
will also approve the assignment of the approved financial measures to each
executive officer for the purpose of Plan award calculation.

5.2 The Committee also may set specified payout percentages for each financial
measure for achievements between (1) the Minimum achievement level and the
Target achievement level; and (2) between the Target achievement level and the
Maximum achievement level. In the event only the Minimum, Target, and Maximum
achievement levels are set, payout percentages for performance above and below
the Target level shall be calculated on a linear basis.

5.3 The Committee has the right to reduce (but not to increase) calculated
awards to one or more executive officers if the Company fails to achieve minimum
performance levels, as determined by the Committee in their sole discretion.



--------------------------------------------------------------------------------

6. PIP AWARD POOL DETERMINATION

6.1 At the end of the performance period, the Committee shall certify in writing
the attainment of the financial measures and the payout percentage based on the
level of achievement for each executive officer against the financial measures
established as described in section 5.

7. AWARD CALCULATIONS

7.1 A Participant’s calculated award is determined by multiplying the
Participant’s target award for the performance period times the PIP payout
percentage for the Participant’s assigned financial measures.

7.2 The final award to each executive officer shall be reviewed and approved by
the Committee. The Committee may reduce (but not increase) the final award to an
executive officer based on its evaluation of the executive officer’s
performance.

8. EMPLOYMENT CHANGES AFFECTING AWARD CALCULATIONS

8.1 All pro-rations shall occur on a whole month basis. In the event of a change
requiring pro-ration, changes occurring prior to the 16th of the month will
become effective the first of that month. Changes occurring on or after the 16th
of the month will become effective the first day of the following month.

8.2 If a Participant is hired or is otherwise approved for participation on or
after the first day of the performance period, the Participant’s Award shall be
pro-rated as described in section 8.1.

8.3 If a Participant is absent from work on an approved leave of absence during
the performance period, the Participant’s award shall be pro-rated as described
in section 8.1 so that the paid award is proportionate to the time actually
worked during the performance period.

8.4 If a Participant is promoted into a position with a higher target percentage
during a performance period, the Participant’s target award shall be based on
his or her target percentage on the last day of the performance period. Any
target percentage change and the effective date of the change shall be approved
by the Committee.

8.5 If a Participant is not a full-time employee, the Participant’s target award
shall be pro-rated based on scheduled work hours. For example, the award will be
pro-rated to 75% for a Participant who is regularly scheduled to work 30 hours
per week. If a Participant has a change to scheduled work hours during a
performance period, the Participant’s target award shall be pro-rated as
described in section 8.1.

8.6 In the event a Participant’s employment is terminated prior to the payment
of the award due to retirement, death, disability, or other reason, the
Participant shall not be entitled to an award. The last sentence
notwithstanding, the Committee may approve a payment to the Participant (or the
Participant’s estate) of all or a portion of a PIP Award. If approved by the
Committee, the award payment will be calculated following completion of the
performance period, will be based on performance against the assigned financial
measures and will be paid on the regularly scheduled award payment date for that
performance period. The decision of the Committee shall be conclusive and
binding upon all parties.

9. PAYMENT OF AWARDS

9.1 Payment of awards to executive officer will be made upon approval by the
Committee and after the public release of the Company’s quarterly financial
results, but in no event later than the 15th day of the third month following
the calendar year in which the performance period ends. Participants must be
actively employed with the Company on the day awards are paid to be entitled to
an award, except as provided in section 8.6



--------------------------------------------------------------------------------

9.2 The Company will withhold all applicable taxes and other required
withholdings from award payments. In the United States, contributions to the
Company’s Savings Plan (401(k) plan) in addition to applicable taxes shall be
deducted from award payments.

10. ADMINISTRATION OF THE PLAN

10.1 The Committee reserves the right to amend, change, suspend or terminate the
Plan at any time.

10.2 The Committee will have full and final authority to prescribe, amend, and
rescind rules and regulations relating to the Plan; to interpret the Plan and
the rules and regulations; and to make all other determinations deemed necessary
or advisable for administration of the Plan. Such administrative action shall be
conclusive and binding on all parties.

10.3 The Plan is governed by the terms and conditions set forth in the
shareholder-approved 2005 Incentive Plan or any successor shareholder-approved
plan and is intended to comply with Section 162(m) of the IRS Code.

11. NON-ASSIGNABILITY

11.1 A participant’s award under the Plan shall not (otherwise than by will or
the laws of descent and distribution) be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge. Any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be null and void.

12. NO RIGHT TO CONTINUED EMPLOYMENT

12.1 The Plan shall not, by its terms, in any way grant any rights to any
participant to his or her continued employment by the Company, and the Company
shall maintain any rights it might otherwise have to terminate the employment of
any participant.



--------------------------------------------------------------------------------

PerkinElmer, Inc.

Performance Incentive Plan

Attachment A